Citation Nr: 0106871	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-17 447	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for varicose veins.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a duodenal ulcer.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the RO.  

In December 1957, the Board declined to restore service 
connection for varicose veins of the right leg and denied the 
veteran's claim of service connection for duodenal ulcer.  



FINDINGS OF FACT

1.  In December 1957, the Board declined to restore service 
connection for varicose veins of the right leg and denied the 
claim of service connection for duodenal ulcer.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claims 
has been associated with the claims file since the December 
1957 decision.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the claim of service connection for 
varicose veins of the right leg.  38 U.S.C.A. §§ 1110, 5107, 
5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 
3.303 (2000).  

2.  New and material evidence has been submitted for the 
purpose of reopening the claim of service connection for a 
duodenal ulcer.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1957, the Board declined to restore service 
connection for the veteran's varicose veins of the right leg 
and denied the veteran's claim of service connection for 
duodenal ulcer disease.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The evidence considered by the Board in December 1957 
included service medical records, statements and hearing 
testimony of the veteran and VA and private medical reports.  

The evidence showed that the veteran had moderately large 
varicose veins in the right leg at induction.  The veins were 
ligated in service and were not mentioned again in service-
except that scars were noted at separation.  There was no 
evidence of varicose veins again until many years after 
service.  Initially, the RO granted service connection, but 
that decision was later found to be clearly and unmistakably 
erroneous.  Thus, service connection was severed.  

Similarly, the Board then found that the grant of service 
connection was clearly and unmistakably erroneous and 
restoration of service connection was denied.  

The medical evidence was entirely negative for treatment or 
complaints of a duodenal ulcer.  The veteran alleged that he 
was treated for a duodenal ulcer in April and May 1945.  The 
service medical records, however, were negative.  As there 
was no medical evidence of a duodenal ulcer in service or 
within one year of the veteran's separation therefrom, the 
Board determined that service connection was not warranted.  

The evidence submitted subsequent to the December 1957 Board 
decision includes private medical evidence and hearing 
testimony from the veteran and his spouse.  

Of particular interest is testimony from the veteran.  He 
alleged that he was treated in service for, what a physician 
told him was, a duodenal ulcer following a weight loss of 29 
pounds.  He also stated that he did not believe that he had 
varicose veins prior to service, but that, if he did, they 
had worsened during service, resulting in the in-service 
surgery.  The private medical evidence includes records 
showing treatment since 1964.  

The evidence is certainly new, as it was not of record at the 
time of the Board's  decision.  Furthermore, the evidence is 
material as it is probative of whether the veteran's varicose 
veins increased in disability during service.  It is also 
probative of the duodenal ulcer issue as the veteran is 
certainly competent to report what a physician stated to him.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for varicose veins and a duodenal ulcer.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether new and material evidence has 
been submitted in light of the new law.  Nonetheless, as the 
Board's decision is favorable, the veteran is not prejudiced 
by the Board's deciding these matters in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

As new and material evidence has been received to reopen the 
claims of service connection for varicose veins of the right 
leg and a duodenal ulcer, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

The veteran in this regard should also be asked to submit 
competent evidence to support his claims of service 
connection.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should attempt to contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
varicose veins and duodenal ulcer since 
service.  In particular, he should be 
instructed to submit competent evidence 
to support his assertions that he is 
suffering from current disability due to 
disease or injury that was incurred in or 
aggravated by service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, including any indicated 
medical examinations, the RO should 
review the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



